Proceeding pursuant to CPLR article 78 to review a determination of the *609respondent Board of Trustees of the Incorporated Village of Patchogue, dated September 25, 1995, which, after a hearing, revoked the nonconforming use of the petitioners’ garage as a one-family residence.
Adjudged that the petition is granted, on the law, without costs or disbursements, to the extent that the determination insofar as it revoked the nonconforming use of the second floor of the garage is annulled, the determination is otherwise confirmed, and the proceeding is otherwise dismissed, without costs or disbursements.
The Village of Patchogue Code § 93-44 (C) and § 93-59 (A) do not confer upon the Board of Trustees of the Incorporated Village of Patchogue the power to revoke the nonconforming use of the entire garage structure. The determination is modified accordingly.
We have reviewed the petitioners’ remaining contention and find it to be without merit. Rosenblatt, J. P., O’Brien, Copertino and Goldstein, JJ., concur.